Title: To Benjamin Franklin from Nathaniel Falconer, 15 November 1772
From: Falconer, Nathaniel
To: Franklin, Benjamin


Dear Sir,
Philadelphia Novr. 15th. 1772
This serves to acquaint you I have sent you by Captn. Sutton one barrel of Newtown Pippens, one Cask of shell Bark Hickory nutts and two Kegs of bread which I hope will come safe to hand as the ship is going a voyage that was very disagreeable to me. I have concluded to stay at home this Winter, so that I shant have the Pleasure of keeping Christmas with you this year. I was a few days ago at Burlington, and spent some hours with your Son. He read me that part of your Letter where you mention’d receiving my Letter from the Downs for which I return you many thanks for your kind offer. If Mr. Wharton shoud, as I am not like to return to London, say he has not Received any mony on my account which I can hardly think he will Mr. Daniel Mildred who paid the money will at any time make it appear. I am very sorry Sir to give you any trouble about this matter but you know how the matter is and unless your kindness obtain it for me, it is very plain I shall neither get Land or my money back again, your son shew’d me the Claims made by the Virginia Company and his Remarks thereon if their Claime is good the remaining part of the grant will not be worth half the purchas’d money. My best Compliments to Mrs. Stevenson, Mr. and Mrs. Hewson, and Miss Hewson, Sally Franklin and Master Temple. I am Dear Sir, with great Regard Your most humble Servant
Nath Falconer
 
Addressed: To / Doctor Franklin / in / Craven Street, Strand. / London / per favor / Cap. Sutton
